Exhibit 12.1 GENCO SHIPPING & TRADING LIMITED CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Three Months Ended March 31, Year Ended December 31, Earnings: Net income $ Adjustments: Fixed charges Plus amortization of capitalized interest 51 4 Less capitalized interest ) - Earnings $ Fixed Charges: Interest expensed and capitalized interest $ Amortization of deferred financing costs (A) (B) Interest component of rent expense 39 Total fixed charges $ Ratio of earnings to fixed charges (A) Includes write off of deferred financing cost of $4,113 associated with the cancellation of the $320 million credit facility on November 12, 2008 and the amendment to the 2007 Credit Facility on January 26, 2009. (B) The Company refinanced its credit facility on July 20, 2007, and this resulted in the write-off of unamortized deferred financing costs of $3,568 in the third quarter of 2007.
